     Case 2:19-cv-01540-KJM-KJN Document 53 Filed 01/07/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KENNETH DELGADO,                                     No. 2:19-cv-1540 KJN P
12                            Plaintiff,
13               v.                                        ORDER
14    JOE A. LIZARRAGA, et al.,
15                            Defendants.
16

17              Plaintiff filed a motion for extension of time to respond to defendants’ discovery requests,

18   as required under the December 1, 2020 order. Good cause appearing, IT IS HEREBY

19   ORDERED that:

20              1. Plaintiff’s motion for an extension of time (ECF No. 52) is granted; and

21              2. Plaintiff is granted up to and including February 1, 2021, in which to submit his

22   discovery responses to counsel for defendants.

23   Dated: January 7, 2021

24

25

26   /delg1540.eot.dsc.resp

27

28
